       Case 1:17-cv-05637-RA-KNF Document 42 Filed 09/16/19
                                                   USDC-SDNYPage 1 of 3
                                                                   DOCUMENT
                                                                   ELECTRONICALLY FILED
UNITED ST ATES DISTRICT COURT                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK                                      DATE FILED:      °1 I'"" I
                                                                                    I~


 DONATO ROSALES MEDINA, individually
 and on behalf of others similarly situated,

                             Plaintiff,
                                                                No. l 7-CV-5637 (RA)
                        V.
                                                      MEMORANDUM OPINION & ORDER
 TACO MIX LLC, dlbla TACO MIX, JORGE
 SANCHEZ a.k.a. LIDOINE SANCHEZ,
 ALEJO SANCHEZ and JAVIER FLORES

                             Defendants.


RONNIE ABRAMS, United States District Judge:

       Plaintiff Donato Rosales Medina filed this action against Taco Mix LLC, Jorge Sanchez,

Alejo Sanchez, and Javier Flores, alleging that Defendants violated, inter alia, the minimum wage

and overtime provisions of the Fair Labor Standards Act ("FLSA") and the New York Labor Law

("NYLL"). Defendants failed to answer or otherwise respond to the Complaint, and the Court

granted Plaintiff's motion for default judgment and referred the case to Magistrate Judge Fox for

an inquest into damages. Judge Fox issued a Report and Recommendation (the "Report"), to which

no objections were made. After the filing of the Report, Plaintiff, at the Court's request, filed a

supplemental affidavit clarifying two aspects of the record.

       A district court "may accept, reject, or modify, in whole or in part, the findings or

recommendations made by the magistrate judge." 28 U.S.C. § 636(b)(l). Parties may object to a

magistrate judge's recommended findings"[ w]ithin 14 days after being served with a copy of the

recommended disposition." Fed. R. Civ. P. 72(b)(2). "When the parties make no objections to the

Report, the Court may adopt the Report if 'there is no clear error on the face of the record."' Smith



                                                  1
        Case 1:17-cv-05637-RA-KNF Document 42 Filed 09/16/19 Page 2 of 3


v. Corizon Health Servs., No. 14-CV-8839 (GBD) (SN), 2015 WL 6123563, at *l (S.D.N.Y. Oct.

16, 2015) (quoting Adee Motor Cars, LLCv. Amato, 388 F. Supp. 2d 250,253 (S.D.N.Y. 2005)).

         Having reviewed the Report for clear error, the Court hereby adopts it in part and modifies

it in part. The Court adopts the Report's summary of Plaintiff's submissions, its recitation of the

legal standards, and its application of the legal standards as to Defendants' notice violations,

attorney's fees, and costs. As to the Report's calculation of damages for unpaid overtime and

spread-of-hours compensation, the Court makes two modifications. First, the Court modifies that

portion of the Report which adopts Plaintiff's calculation of unpaid overtime compensation despite

noting that "[n]o evidence exists in the plaintiff's inquest submissions that the 'four or five weeks

when the plaintiff was paid $740' per week occurred, as the plaintiff claims in his calculation of

damages[.]" Report at 8. Plaintiff clarified in his supplemental affidavit, filed after the Report

was issued, that he was paid a fixed weekly rate of $700, "except for three weeks when I was paid

$750 ... without any explanation of why I received the additional pay. Those weeks were not

weeks when I worked any more hours than my usual hours." Supp. Aff. ,r 12. The Court hereby

revises the Report's calculation of unpaid overtime compensation to $38,784, to reflect the

clarification in Plaintiff's supplemental affidavit. 1

        Second, the Court modifies that portion of the Report which adopts Plaintiff's spread-of-

hours calculation despite noting that Plaintiff, without identifying the size of his employer, relied

on the minimum hourly wage rate for large employers of eleven or more employees. Report at 9.

Plaintiff's supplemental affidavit states that "[t]here were approximately seven employees in total


1
  Although Plaintiffs supplemental affidavit states that he was paid $750 for these three weeks, all other
submissions-including the Complaint, the declaration of Joshua S. Androphy, and Plaintiffs prior affidavit-state
that the payment during this period was $740. The Court has used the $740 figure reflected in Plaintiff's prior
submissions, and has calculated the unpaid overtime compensation as follows: for the period from 7/19/2016
12/30/2016: (22 weeks) x ($840 underpayment per week)= $18,480; for the period from 12/31/2016 2/5/2017: (3
weeks) x ($888 underpayment per week)+ (2 weeks) ($840 underpayment per week)= $4,344; for the period from
2/6/2017 6/23/2017: (19 weeks) ($840 underpayment per week) $15,960, for a total of$38,784.

                                                        2
         Case 1:17-cv-05637-RA-KNF Document 42 Filed 09/16/19 Page 3 of 3


at the restaurant." Supp. Aff., 7. Plaintiffs employer thus does not qualify as a large employer

under the relevant law. See 12 N.Y.C.R.R. § 146-1.2 (minimum wage for the relevant period was

$11 per hour for "large employers of eleven or more employees," but $10.50 per hour for "small

employers of ten or fewer employees."). In light of this supplemental submission, the Court

modifies the Report's spread-of-hours calculation to reflect that the relevant minimum wage rate

for the period from December 31, 2016            June 23, 2017 was $10.50 per hour. The revised spread-

of-hours compensation is $2,700. 2

         Accordingly, Plaintiff is awarded a total of$98,603, consisting of: (1) $38,784 in overtime

compensation and $38,784 in liquidated damages; (2) $2,700 in spread-of-hour compensation and

$2,700 in liquidated damages; (3) $5,000 in statutory damages for failure to provide wage notices;

(4) $5,000 in statutory damages for failure to provide wage statements; (5) $5,035 in attorney's

fees; and (6) $600 in costs. 3 The Clerk of Court is respectfully directed to close this case.

SO ORDERED.

    Dated:         September 16, 2019
                   New York, New York
                                                             R ~
                                                             United States District Judge




2
  The Court calculates the spread-of-hours compensation as follows: for the period from 7/19/2016 ~ 12/30/2016:
(22 weeks) x (6 spread-of-hour days per week) x ($9 minimum wage)= $1,188; for the period from 12/31/2016
2/5/2017: (5 weeks) x (6 spread-of-hour days per week) x ($10.50 minimum wage) $315; for the period from
2/6/2017 6/23/2017: (19 weeks) x (6 spread-of-hour days per week) x ($10.50 minimum wage)= $1,197, for a
total of $2,700.
3
  For the reasons explained in Mendoza v. CGY & JCorp., 15-CV-9181 (RA), 2017 WL 4685100, at *2 (S.D.N.Y.
Oct. 17, 2017), the Court would not have awarded Plaintiffs attorneys the hourly rates of $400 and $450 per hour.
Because the Court cannot say that the Report's award of attorney's fees was clear error, however, it nevertheless
adopts the award recommended in the Report.

                                                         3
